Citation Nr: 0516110	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant may be recognized as a helpless child 
of the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1951 to 
February 1953.  He died in July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  Although the appellant requested a 
hearing before the Board in her August 1998 substantive 
appeal, she later withdrew that request in testimony at an RO 
hearing conducted in August 2001.

In April 2003, the Board ordered evidentiary development in 
this case, and this development was commenced and not 
completed.  For the reasons provided in the previous Board 
remand in August 2003, the case was returned to the RO to 
complete all evidentiary development.  All development 
requested in that remand has been completed, except that the 
appellant failed to provide the requested information of an 
address for her former employer in 1984, so any records from 
that agency were not collected for review.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant first manifested signs and symptoms 
consistent with her longstanding diagnosis of chronic 
paranoid schizophrenia in 1981, when she was 21 years of age, 
and did not become permanently incapable of self support 
until sometime thereafter.  


CONCLUSION OF LAW

The criteria for an award of VA compensation on the basis 
that the appellant is a "helpless child" for VA 
compensation purposes have not been met.  38 U.S.C.A. §§ 101, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 
3.315, 3.356 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to provide 
reasonable assistance in collecting such evidence.

It is clear from a review of the claims folder that this 
claim was initiated and first adjudicated in 1997, well 
before adoption of VCAA.  During the lengthy pendency of this 
appeal, however, the appellant was provided VCAA notice in 
November 2001 and, subsequent to the Board's earlier remand, 
again in April 2004.  These notifications informed the 
appellant of the evidence necessary to substantiate her 
claim, the evidence that it was necessary that she submit, 
the evidence VA would collect on her behalf, and she was 
instructed to submit any relevant evidence in her possession.  

It is also apparent from a review of the extensive claims 
folder that the RO has made numerous requests for private 
medical records on the appellant's behalf.  All known and 
available records have been collected for review.  Pursuant 
to the Board's August 2003 remand, contact was eventually 
made with a retired physician (RSB), and in September 2004, 
that physician wrote that he had retired in 1989 and that he 
had no medical records available.  Multiple copies of the 
appellant's multiple hospitalizations and treatment with 
private hospital facilities have been collected for review.  
An apparent complete record of the veteran's application and 
award of Social Security disability has been included in the 
claims folder.  The appellant was provided an opportunity to 
provide sworn testimony at a personal hearing at the RO in 
August 2001.  The appellant has also submitted her own 
statements and other lay statements in support of her claim.  

Although, essential to her claim, the appellant contends that 
she was first hospitalized with the Georgia Regional Hospital 
at Augusta, Georgia, some time in 1977, prior to her 18th 
birthday, multiple copies of records from that facility show 
her initial hospitalization there to have occurred in 1981.  
The appellant has also been provided with multiple statements 
of the case which have informed her of the laws and 
regulations implementing VCAA, of the evidence necessary to 
substantiate her claim, and of clear reasons and bases that 
her claim has been denied.

All available records have been collected for review.  The 
Board finds that the appellant has been properly notified of 
VCAA and that the duties to assist under VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The question for consideration in this case is whether the 
appellant may be recognized as a "child" of the veteran on 
the basis of permanent incapacity for self-support at the 
date she attained the age of 18 years.  38 U.S.C.A. § 101; 
38 C.F.R. §§ 3.357, 3.315, 3.356.

The phrase permanent incapacity for self-support contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through her own efforts by reason of physical or 
mental defects.  The term "child" is specifically defined 
as a person who is unmarried and (1) who is under the age of 
18 years; (2) who, before attaining the age of 18 years, 
becomes permanently incapable of self-support; or (3) who, 
after attaining the age of 18 years, until completion of 
education and training, is pursuing a course of instruction 
at an approved educational institution.  38 U.S.C.A. 
§ 101(4); 38 C.F.R. § 3.57.

The question of permanent incapacity for self-support is one 
that is for determination by the rating agency on competent 
evidence of record in the individual case.  The fact that the 
subject "child" is earning her own support is prima facie 
evidence that she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by her own efforts is provided with sufficient 
income for her reasonable support.  A child shown by proper 
evidence to have been permanently incapable of self-support 
prior to age 18 may be so held at a later date, even though 
there may have been a short intervening period or periods 
when her condition was such that she was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made, and there no intervening 
diseases or injuries that could be considered as major 
factors.  Employment which was only casual, intermittent, 
trial, unsuccessful, or terminated after a short period by 
reason of disability should not be considered as rebutting 
permanent incapacity.  38 C.F.R. § 3.357. 

Analysis:  The appellant in this case contends that she met 
the criteria for recognition as a helpless child for VA 
compensation purposes in that she was completely and 
permanently incapable of self-support prior to her 18th 
birthday.  She was born in December 1959 and her 18th 
birthday was in December 1977.  She initially filed this 
claim for VA benefits in March 1997, at age 37.  

In written statements and testimony, the appellant has stated 
that she graduated from high school at age 16 and thereafter 
entered college, and has indicated that at age 17 she began 
having problems and was seen at the university emergency room 
and that she returned home to live with her mother and 
returned to college on several occasions and that she was 
finally initially admitted to the Georgia Regional Hospital 
at Augusta, Georgia, some time prior to her 18th birthday in 
December 1977.  She has acknowledged that the evidence from 
the Georgia Regional Hospital in Augusta indicates that her 
first hospitalization was in 1981, but states that this is 
incorrect.  She has also reported her belief that she had the 
onset of chronic depression at an early age as a result of an 
unhappy childhood because both her parents were alcoholic.  
Her mother wrote in May 1998 that she believed that her use 
of alcohol while pregnant with the appellant caused the 
appellant's psychiatric disability.  Various lay witnesses 
including two aunts, a cousin and a family friend wrote 
statements indicating that they recalled that the appellant 
became "ill" or "sick" in and around 1976 and 1977, while 
she was attending college.

In testimony at a personal hearing at the RO in August 2001, 
the appellant reported that her 1981 admission to the Georgia 
Regional Hospital in Augusta was her second admission to that 
facility.  She stated that at the time of her 18th birthday, 
she had already completed one year of college.  She indicated 
that prior to college she had worked at "a hamburger 
place."  She reported that while at Augusta College, she 
performed a "work study," for some two hours per day in the 
clerical field.  She noted that in 1983 and 1984 she worked 
for a year with civil service, and then later worked for some 
13 months for civil service from 1985 to 1986.  She reported 
that she had never been married. 

Objective medical evidence on file includes a private 
outpatient treatment record from March 1981 indicating that 
the appellant had been seen for a routine physical 
examination and her major complaint was nervousness.  That 
same month, the appellant was admitted to the Georgia 
Regional Hospital at Augusta with an admitting diagnosis of 
depression and marijuana abuse.  She had not been able to 
sleep and was very confused and was admitting disorganized 
behavior, negativism, and uncooperativeness.  The final 
diagnosis after a two-week admission was a brief reactive 
psychosis and substance abuse, mixed, and there was also an 
Axis II diagnosis of a schizoid personality.  There was 
nothing in the records of the appellant's admission to the 
Georgia Regional Hospital at Augusta in March 1981 which in 
any way indicated that she had been earlier admitted to any 
department of this facility on any earlier occasion, 
including in 1976 or 1977.  

The veteran was next admitted to the Georgia Regional 
Hospital in November 1983 and the summary of this admission 
refers to it as the "second" admission.  Again, the 
discharge diagnosis from this one-week admission was a brief 
reactive psychosis with history of drug abuse.  

In August 1984, the appellant was again admitted to the 
Georgia Regional Hospital and the discharge summary from this 
admission refers to this as her "third admission."  The 
discharge diagnoses following this two-week admission was a 
conversion disorder (hysteria).  

One month later in September 1984, the appellant was again 
admitted to this hospital and records of this one-week 
admission refer to it as her "fourth" admission.  The 
discharge diagnosis was again a brief reactive psychosis with 
an Axis II histrionic personality disorder.  

A psychological evaluation conducted at this facility in 
October 1984 contains the appellant's own reported history 
that after completing high school, she attended several 
technical schools and that she was currently a second-year 
psychology major at Augusta College.  For the past year, she 
had been employed at Fort Gordon as a clerk-typist in the CPO 
program.  

In October 1984, the appellant was again admitted to this 
hospital which was noted to be her "5th" admission.  This 
time the discharge diagnosis was paranoid schizophrenia, with 
an acute exacerbation, with histrionic personality traits.  

In March 1986, the appellant was again admitted to this 
facility which was documented as her "6th" admission.  Her 
discharge diagnosis was paranoid schizophrenia.  There are 
numerous other subsequent treatment records of the 
appellant's medical care for psychiatric problems on file.  
The predominating diagnosis is one form or another of 
schizophrenia, but on occasion there are also diagnoses of 
bipolar disorder.

In the September 2002 supplemental statement of the case, the 
RO noted that although records of the Social Security 
Administration had not at that point been collected, a 
computer check between Social Security and VA revealed that 
the appellant had been found to be disabled for Social 
Security disability purposes "in 1981 and 1986."  Records 
of the appellant's actual Social Security disability file 
were collected subsequent to the Board's most recent remand, 
and these records indicate that the appellant was found by 
that Agency to be disabled by reason of chronic 
undifferentiated schizophrenia commencing in February 1986.

A careful review of the evidence on file clearly reveals that 
the appellant has been for some time totally incapable of 
self-support by reason of psychiatric disability.  For 
purposes of the present appeal, the essential question 
presented is whether the appellant's psychiatric disability 
manifested itself to the point that she was completely and 
permanently incapable of self-support prior to her 18th 
birthday.  A clear preponderance of the evidence on file is 
against such finding.

Two complete copies of the veteran's medical history with the 
Georgia Regional Hospital in Augusta, one collected directly 
by VA and the other provided as part of the Social Security 
disability file, corroborate that the appellant's initial 
hospitalization with that facility was in March 1981, at a 
time when the appellant was 21 years of age.  

The Board finds it noteworthy that during the appellant's 
initial admission in March 1981, there is no comment or 
reference to any earlier admission or treatment of the 
appellant at that facility.  At each and every subsequent 
admission, however, the number of prior admissions is 
documented in the discharge summary (2d, 3d, 4th, 5th, etc).  
Complete copies of the appellant's treatment at this facility 
from different sources each show her first admission as 
having been in March 1981, long after her 18th birthday.  

The Board also finds it noteworthy that in written statements 
the appellant has argued that her first admission at the 
Georgia Regional Hospital in Augusta, as alleged in 1977, 
resulted in a finding of "A&D abuse," (alcohol and drug 
abuse), rather than a finding of psychosis, and in fact the 
documented March 1981 admission of the appellant to that 
facility resulted in a finding of brief reactive psychosis 
with mixed substance abuse.  That is, the appellant's 
recollection of an earlier admission prior to her 18th 
birthday to the Georgia Regional Hospital includes findings 
which are remarkable similar to those made at her documented 
first admission to that facility in March 1981.  

The Board finds that the documentary, competent, clinical 
evidence on file outweighs written statements and testimony 
of the appellant, her mother, and other family members and 
friends who recall, some 24 years after the alleged fact, 
that the appellant had in fact been hospitalized for 
psychiatric disability prior to her 18th birthday.  

It is apparent in reviewing subsequent and more recent 
hospitalization admissions of the appellant, that these 
documents occasionally refer to the appellant having been 
hospitalized in the late 1970's and/or that she began having 
problems at age 16 or 17.  These statements, however, are 
nothing more than a recorded history as provided by the 
appellant herself at the time of each of these admissions.  
The fact that a hospital record simply records information 
provided by the appellant does not make the assertion anymore 
reliable or credible.

It is also noteworthy that although the appellant may have 
been having some initial psychological difficulties, she was 
in fact attending college and working at the time of her 18th 
birthday and for several years thereafter.  Other records on 
file indicate that she worked for approximately two 1-year 
periods as a clerk-typist for the civil service some time 
after her 21st birthday and that she had not been fired from 
either job.  Although she had never completed a college 
degree, she had completed some one and one half years of 
undergraduate college at or near the time of her 18th 
birthday.

In February 1996 in a psychiatric interview, the appellant 
reported having worked at "Ft. Gordon, VA, Financial and 
Registrar's Office."  Also reported was "116 credit hrs."

Finally, it is also noteworthy that although the veteran now 
has a longstanding diagnosis of chronic paranoid 
schizophrenia, that the diagnosis from her two documented 
admissions in March 1981 and November 1983, well after her 
18th birthday, were a brief reactive psychosis with some 
believed factor of substance abuse.  Although these 
admissions were very likely precursors to the appellant's 
later confirmed diagnosis of schizophrenia, neither of these 
first two documented admissions necessarily indicated that 
she had reached a point where she was completely incapable of 
any further self-support on a permanent basis.  

In November 1983 during her documented second admission, she 
had been working full time as a clerk at Fort Gordon Georgia, 
and was also taking three courses at night at Augusta 
College.  There was no suicidal or homicidal ideation, she 
was alert and oriented and she had no delusions or 
hallucinations and thought processes were logical.  She was 
allowed to go home for 24 hours with her family during which 
time her mother reported that the appellant was back to her 
baseline and was interacting with family and friends and 
appeared to be ready for discharge.  At discharge, the 
appellant planned to return to full-time employment and 
perhaps begin one or two courses in the evening for the 
second semester.  She was calm and cooperative, thought 
content was normal, and she was goal directed.  At this time 
in late November 1983, she was exactly one month short of her 
24th birthday.  


ORDER

Entitlement to recognition of the appellant as the helpless 
child of the veteran for VA benefit purposes is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


